DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 20 – 49 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 20, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising:  a plurality of photovoltaic modules; and inverter coupled to the plurality of photovoltaic modules and the energy storage device, wherein the inverter is configured to: convert the photovoltaic power and the stored power to alternating-current AC power and, provide, via an output of the inverter, the AC power to a load.
Regarding claims 21 – 32, the claims are dependent upon claim 20 and are therefore allowable.
Regarding claim 33, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising: a plurality of modules, an energy storage device and an inverter, wherein: the system is configured to based on additional AC power received by the load from a utility grid, charge the energy storage device to store the stored DC power from additional photovoltaic DC power received from the plurality of photovoltaic modules; and based on an interruption of the additional AC power discharge the stored DC power to the inverter.
Regarding claims 34 – 40, the claims are dependent upon claim 33 are therefore allowable.
Regarding claim 41, the prior art does not teach or suggest the combination of wherein, inter alia, a method comprising: generating with a plurality of photovoltaic modules, the photovoltaic direct-current (DC) power; discharging, from an energy storage device, stored DC power; converting, with an inverter the stored DC power and the photovoltaic DC power to an alternating-current (AC) power; and providing the AC power to a load.
Regarding claims 42 – 49, the claims are dependent upon claim 41 are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/27/2022, with respect to claims 20 - 49 have been fully considered and are persuasive.  The rejection of claims 20 – 49 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,102,144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859